Citation Nr: 0320803	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the coccyx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


REMAND

The veteran served on active duty from September 1950 to 
March 1952, and his DD Form 214 shows over 2 years of other 
service for pay purposes.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in September 1999, 
a transcript of which is of record.  Among other things, he 
indicated that he injured both his low back and right arm in 
June 1951, while aboard a ship in the North Atlantic on a 
special top secret mission.  In essence, he related that he 
was going up steps (ladder) when the ship struck an iceberg, 
which caused him to fall.  (Transcript pp. 6-7).  Further, he 
submitted a lay statement dated in September 1999 which 
supports his account of this injury.

No service medical records are on file as they were 
apparently destroyed in a fire.  The veteran has submitted 
copies of morning reports, which reflect that he was 
hospitalized in September 1951.  However, the circumstances 
concerning this hospitalization were not noted.

This case was previously before the Board in June 2000 and 
January 2001.  In June 2000, the Board noted that the RO had 
construed the veteran's claim as an application to reopen a 
claim based upon an earlier unappealed decision denying 
service connection for an infection of the spine.  However, 
the Board determined that, as the veteran was now claiming 
service connection for residuals of an injury to the coccyx, 
to include a fracture, the RO incorrectly applied the law and 
regulations pertaining to finality of unappealed decisions.  
Accordingly, the Board remanded the case for the purpose of 
curing that procedural defect.  Thereafter, in January 2001, 
the Board denied the claim.

The veteran appealed the Board's January 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an April 2002 Order, the Court vacated and remanded the 
Board's decision pursuant to a Joint Motion.  This Joint 
Motion specifically directed the Board to provide the veteran 
with an examination and etiology opinion, emphasizing the 
fact that the Board conceded that the veteran had sustained 
some type of injury to the low back during service.

In accord with the Court's Order, the Board arranged for the 
veteran to undergo a VA medical examination pursuant to the 
authority granted by 38 C.F.R. §19.9(a)(2).  The examiner was 
specifically directed to express an opinion as to whether it 
was at least as likely as not that the current disability was 
causally related to the veteran's account of an in-service 
injury.  The examiner was informed that the veteran's 
contention that he had sustained some type of injury to the 
low back during service had been accepted as true, although 
the actual medical records of the treatment he received 
following this injury were unavailable.  

The veteran underwent the requested VA medical examination in 
April 2003.  However, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claim for the RO to consider the additional 
evidence in the first instance, to include the April 2003 VA 
medical examination.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002), became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO last reviewed the veteran's claim 
in June 2000, before the adjudication of the VCAA.  Although 
the Board noted the enactment of the VCAA in the January 2001 
decision, it is not clear whether the VCAA's enhanced duty to 
notify has been satisfied in the instant case.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board concludes that a remand is necessary to ensure that VA 
has met notice requirements and its duty to assist the 
veteran in developing the facts pertinent to his claim, 
particularly in light of the VCAA and implementing 
regulations.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of the additional evidence added 
to the record, to include the April 2003 
VA medical examination.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC, and includes the pertinent 
regulations implementing VCAA.  Thereafter, the veteran and 
his representative should also be provided with an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




